         Case 5:20-cv-01168-FB-ESC Document 29 Filed 10/30/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

WILL BRADSHAW,                                     )
                                                   )
       Plaintiff,                                  )
                                                   )
V.                                                 )     CIVIL ACTION NO. SA-20-CA-1168-FB
                                                   )
JOSEPH SALVAGGIO; KELLY                            )
KUENSTLER; CATHERINE                               )
RODRIGUEZ; DONNA CHARLES;                          )
MONICA ALCOCER,                                    )
                                                   )
       Defendants.                                 )

                ORDER ACCEPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

       Before the Court are the Report and Recommendation of United States Magistrate Judge (docket

no. 27) concerning Plaintiff’s Motion for Preliminary Injunction (docket no. 4), along with defendants’

written objections (docket no. 28) thereto.

       Where no party has objected to a Magistrate Judge's Report and Recommendation, the Court

need not conduct a de novo review of the Report and Recommendation. See 28 U.S.C. § 636(b)(1) ("A

judge of the court shall make a de novo determination of those portions of the report or specified

proposed findings and recommendations to which objection is made."). In such cases, the Court need

only review the Report and Recommendation and determine whether it is clearly erroneous or contrary

to law. United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918 (1989).

       On the other hand, any Report and Recommendation to which objection is made requires de

novo review by the Court. Such a review means that the Court will examine the entire record, and will

make an independent assessment of the law. The Court need not, however, conduct a de novo review

when the objections are frivolous, conclusive, or general in nature. Battle v. United States Parole

Comm'n, 834 F.2d 419, 421 (5th Cir. 1987).
         Case 5:20-cv-01168-FB-ESC Document 29 Filed 10/30/20 Page 2 of 2




       The Court has thoroughly analyzed defendants’ submission in light of the entire record. As

required by Title 28 U.S.C. § 636(b)(1)(c), the Court has conducted an independent review of the entire

record in this cause and has conducted a de novo review with respect to those matters raised by the

objections. After due consideration, the Court concludes the objections lack merit.

       IT IS THEREFORE ORDERED that Report and Recommendation of United States Magistrate

Judge (docket no. 27) is ACCEPTED pursuant to 28 U.S.C. § 636(b)(1) such that Plaintiff’s Motion

for Preliminary Injunction (docket no. 4) is GRANTED and the Court issues the following limited

injunction: defendants are ENJOINED and prohibited from removing plaintiff Will Bradshaw from his

seat on the City Council of Leon Valley prior to a trial on the merits of this case.

       IT IS FURTHER ORDERED that the security requirement of Federal Rule of Civil Procedure

65(c) will be met by plaintiff’s deposit of the sum of $1,000 with the Office of the Clerk.

       It is so ORDERED.

       SIGNED this 30th day of October, 2020.


                                         _________________________________________________
                                         FRED BIERY
                                         UNITED STATES DISTRICT JUDGE




                                                  -2-
